Citation Nr: 0503264	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for low back strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for incomplete paralysis of the sciatic nerve of 
the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for incomplete paralysis of the sciatic nerve of 
the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision issued by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection was 
established for low back strain and a right knee disability.  
In January 2002, the veteran's notice of disagreement with 
the ratings assigned with the disabilities was received and a 
statement of the case (SOC) was issued in June 2002.  The 
veteran perfected his appeal in October 2002.

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in September 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's low back disability is manifested by muscle 
spasms, slight limitation of motion, and the need to wear a 
brace while working.  The veteran indicated that pain and 
stiffness is worse after inactivity such as sleep.

3.  The veteran's low back strain results in sciatica of both 
lower extremities, with characteristic pain worse on the left 
than the right, but no more than mild incomplete paralysis is 
shown in either lower extremity.

4.  The veteran's right knee disability is manifested by 
complaints of pain for which he takes over-the-counter 
medication and flexion, as limited by pain, is to 115 
degrees.  He had normal extension, no instability, good gait, 
and does not use an assistive device.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for low back strain have not been met 
throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5237, 5243 (2004); 38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002). 

2.  The criteria for a separate initial disability rating of 
10 percent for incomplete paralysis of the sciatic nerve of 
the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2004).

3.  The criteria for a separate initial disability rating in 
excess of 10 percent for incomplete paralysis of the sciatic 
nerve of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.124a, Diagnostic Code 8520 (2004.

4.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral pain syndrome of the right 
knee have not been met at any point during the pendency of 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In November 2001, the veteran filed his 
service connection claims.   Instead of sending the veteran a 
letter notifying him of VA's duty to assist with his claims 
prior to initial adjudication, the RO issued a rating 
decision by which service connection was established for the 
claimed conditions.  Subsequent to the receipt of his notice 
of disagreement with the assigned disability ratings, the RO 
issued a SOC by which the veteran was provided with the 
regulatory criteria in effect for evaluating his right knee 
and lumbosacral strain disabilities.  A supplemental SOC was 
issued in October 2003 by which the veteran was informed of 
the revised regulatory criteria for evaluating spine 
disabilities.

In August 2003, the veteran was sent a letter by which the 
evidence in support of the increased rating claims that had 
already been received was chronicled and the veteran was 
informed that evidence showing an increase in severity of his 
spine and knee disabilities was needed.  He was reminded that 
while VA would request medical evidence on his behalf, it was 
still his responsibility to support his claims with 
appropriate evidence.  The letter informed him that VA would 
obtain records at VA or other Federal facilities and would 
help him obtain records from any non-federal source that he 
identified and properly authorized VA to obtain.  He was 
specifically asked to send the evidence requested and 
informed of where to send it, and thus may be considered 
advised to submit any pertinent evidence in his possession 
for his increased rating claims.

Given the foregoing letter, together with the information 
provided in the SOC and supplemental SOCs which explained the 
criteria for awarding the benefits sought and the rationale 
for the RO's conclusions, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claims decided herein, and to respond to VA notices.  
Accordingly, the Board considers the VA's notice requirements 
have been met in this case and any issue as to timing to not 
have prejudiced him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
September 2001 and February 2004.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting reports have been 
obtained.  VA medical records and private medical evidence 
has been associated with his claims folder.  The veteran has 
not identified additional evidence or authorized the request 
of evidence not of record.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Legal Criteria

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Although a separate 
evaluation for pain is not required, the impact of pain must 
be considered.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Increased Rating: Lumbar Spine

The September 2001 VA general medical examination report 
reflects that the veteran indicated that his back pain was 7 
out of 10 everyday first thing in the morning and with 
bending and running, which he treated with Motrin as needed 
with some relief.  The report shows his posture and gait were 
normal.  Examination of the back revealed positive tenderness 
to palpation of the lower back and negative straight leg 
raise.  Flexion was to 90 degrees, extension to 30 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation 30 
degrees bilaterally.  All measurements are where pain on 
movement, if any, began.  An X-ray of his lumbar spine was 
normal.  The report contains a diagnosis of lower back 
strain.

The veteran's VA treatment records have been thoroughly 
reviewed.  The records show that in February 2002 the veteran 
felt a "pop" in his back when picking up his daughter.  He 
presented with a slight limp and assessment with low back 
pain and sciatica.  A March 2002 primary care note reflects 
that X-ray of the veteran's lumbar spine revealed mild 
straightening of the lumbar lordosis that may represent 
muscle spasms.  There was some mild anterior osteophyte 
formation of T12 and L2 as well as L3 and L4 without definite 
disc space narrowing.  The note reflects that otherwise the 
veteran's lumbosacral spine was negative.

His VA treatment records show that in the summer of 2002 the 
veteran sought treatment for complaints of low back pain and 
he was prescribed physical therapy.  His physical therapy 
notes reflect that the veteran was obviously not giving 
maximum effort and an August 2002 record contains an 
assessment of questionable low back pain severity.  In 
November 2002, he was treated for low back pain with 
sciatica, left greater than right.  He was to continue taking 
an anti-inflammatory and physical therapy.  Physical 
examination revealed normal strength in the extremities but 
straight leg raising was positive and he had pain on 
movement.

A February 2004 VA spine examination report reflects that the 
veteran complained of sharp pain in the low back region, 
described as 7 out of 10 for intensity.  He had been 
prescribed an oral medication for muscular pain and a topical 
analgesic rub.  The veteran indicated that his back pain was 
aggravated by inactivity, such as sleep.  He ambulated 
without any assistive device but he stated his ambulation was 
limited to two blocks.  He also indicated that bending and 
stooping activities aggravated his low back pain.  He had 
forward flexion to 90 degrees but it was painful at 40 
degrees.  He had extension to 30 degrees but it was painful 
at 10 degrees.  He had bilateral flexion and bilateral 
rotation to 30 degrees with pain at 25 degrees.  Physical 
examination also revealed sensory diminished to pinprick in 
S1 distribution on the left side, no muscular atrophy, equal 
deep tendon reflexes and negative las gue's sign.

A private June 2004 examination report shows that the veteran 
complained of low back pain, especially on the left described 
as a constant ache with a burning sensation on and off, 
shooting pain and numbness, tingling into his left leg and 
calf, and pain worse in the mornings.  The report shows that 
the veteran had the following lumbar range of motion: flexion 
to 45 degrees with pain, extension to 35 degrees with pain, 
right and left lateral flexion to 25 degrees with pain, and 
left and right rotation to 35 degrees with pain.  The report 
reflects muscle spasm and joint tenderness of the lumbar 
region and the sacroiliac joints, left pinformis spasm, and 
tenderness to palpation around the right patella femoral 
joint.  All muscle groups were within normal limits.

An August 2004 VA treatment record shows that the veteran 
complained of right lower back pain for the preceding two 
weeks and chronic left lower back pain which radiated down 
his left leg which was unchanged.  The record indicates he 
was able to get on the examination table without assistance, 
his motor and sensory were intact, gait was normal, and 
straight leg raising was negative bilaterally.  The record 
contains an assessment of low back pain with no neurologic 
deficits.

The September 2004 hearing transcript shows that the veteran 
testified that it was painful to conduct his work with his 
bad back, he had to wear back braces everyday, and he took 
pain medication all the time.  He testified that he took a 
sick day about every two months due to back pain and did not 
lift over 30 to 40 pounds.  He stated that he had a lot of 
back pain when he first awoke in the morning but this 
lessened with activity.

Prior to September 26, 2003, a 20 percent disability rating 
was warranted for lumbosacral strain manifested with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  38 C.F.R. 
§ 4.71a (2003).   A 40 percent rating was to be assigned for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  September 2001 X-
rays were normal and the veteran had flexion to 90 degrees.  
While X-ray in March 2002 showed mild osteophyte formations, 
there was not definite disc space narrowing.  Accordingly, 
the evidence of record did not more closely approximate the 
criteria for a disability rating in excess of 20 percent.  
See 38 C.F.R. § 4.7 (2004).

Nor was a higher disability rating warranted under an 
alternative diagnostic code prior to September 2003.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling for slight limitation of motion, 20 percent 
disabling for moderate limitation of motion, and 40 percent 
disabling for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Essentially, the 
evidence of record prior to September 2003 reflects normal to 
slight limitation of motion with no evidence of increased 
symptomotology on flare-ups.  In fact, the September 2001 VA 
examination report shows that the veteran's posture and gait 
were normal and pain was the worst first thing in the 
morning.  This is not reflective of a disability picture that 
approximates severe limitation of motion.  Accordingly, a 
higher disability rating was not warranted under alternative 
diagnostic codes prior to September 2003.

The September 2001 VA examination report indicated that the 
veteran had negative straight leg raise and X-ray results 
were normal.  X-ray results were again essentially normal in 
March 2002 but his VA treatment records begin to note 
sciatica of the lower extremities.  Prior to September 23, 
2002, a 40 percent disability rating was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms, with little intermittent relief, compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  On and after 
September 23, 2002, for a 40 percent disability rating under 
Diagnostic Code 5293 requires evidence of incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Incapacitating episodes is defined as a period of acute signs 
and symptoms that require bed rest prescribed by a physician 
and treatment by a physician.  Id.  The evidence of record, 
while demonstrative of sciatic neuropathy with characteristic 
pain and demonstrative muscle spasms, does not indicate that 
these symptoms were with little intermittent relief or that 
there were other neurological findings.  While the veteran 
indicated that he took a sick day every couple of months due 
to his spine, the evidence does not indicate that the veteran 
had incapacitating episodes of a six-week duration for any 
year of his claim.  Accordingly, the evidence of record does 
not more closely approximate the criteria for a higher 
disability rating based on symptoms of disc disease prior to 
September 2003. 

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine under Diagnostic Code 
5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003).

Under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71am Diagnostic Code 5237 
(2004).  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.)

The February 2004 VA examination report shows that the 
veteran's forward flexion of the lumbar spine was to 90 
degrees but was painful at 40 degrees.  He ambulated without 
an assistive device.  The examination report specifically 
indicates the veteran had no muscular atrophy.  While the 
veteran's limitation of motion had decreased, the evidence 
does not show limitation of forward flexion to 30 degrees 
such that the criteria for a disability rating in excess of 
20 percent has been met.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms such as bowel 
or bladder impairments as a consequence of his service-
connected lumbar spine disorder.  The evidence does show that 
the veteran has been complained of and been treated for 
sciatica of the lower extremities and the RO separately 
evaluated these disabilities.  His complaints mainly evolve 
around radiating pain into his left leg.  As the evidence of 
record does not show moderate incomplete paralysis of the 
sciatic nerve for either lower extremity, disability ratings 
in excess of 10 percent for each are not warranted.  
38 C.F.R. § 4.124, Diagnostic Code 8520 (2004).  

The recent examination findings show that the veteran does 
not have ankylosis of the thoracolumbar spine.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Id., Note (5).  Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994). 

The medical evidence of record cumulatively shows that the 
veteran has limitation of function of his lumbar spine, but 
he has movement of the spine in the three planes of excursion 
(forward flexion, backward extension, and lateroflexion) 
tested, a fact that refutes any notion that his lumbar spine 
is ankylosed.  There is thus no schedular basis for a rating 
in excess of 20 percent for the service-connected spine 
disability.

The evidence of record indicates that the veteran's 
lumbosacral strain worsened during the pendency of this 
appeal.  Specifically, the evidence shows that the veteran 
developed sciatica of the lower extremities.  To this end, 
the veteran's disability rating was initially increased from 
10 percent to 20 percent and then increased again to include 
separate disability rating for each lower extremity.  His 20 
percent disability rating was continued so that his increased 
limitation of motion reflected in the February 2004 VA 
examination report was properly evaluated.  As the preceding 
analysis shows, at no point has the criteria for a disability 
rating in excess of 20 percent been met.  It follows that the 
claim for a rating in excess of 20 percent for lumbosacral 
strain, whether considered under criteria now in effect or 
under criteria in effect prior to September 26, 2003, must be 
denied.  While the veteran's lumbar disability did increase 
in severity during the pendency of this appeal, his sciatica 
was separately evaluated and his overall disability rating 
for the lumbar spine was in fact a combined 40 percent 
rating.  See also 38 C.F.R. § 4.14 (2004).

Lastly, the Board has considered the benefit of the doubt 
rule here, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Nor does the veteran's lumbar spine 
disability warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).  In reaching this decision, the Board is cognizant 
that the veteran has asserted that he has to miss a day work 
every couple of months and wear a back brace everyday, but 
these complaints do not present manifestations that could be 
regarded as presenting an exceptional or unusual disability 
and the evidence is not reflective of factors that take it 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).
 
Increased Rating: Right Knee

The September 2001 VA general medical examination report 
reflects that the veteran complained of constant right knee 
pain, described as 7 out of 10, aggravated with prolonged 
walking and running.  The report shows his gait was normal.  
Examination of the veteran's knees revealed positive 
tenderness to palpation of right knee, flexion was 140 
degrees bilaterally with pain, resulting in flexion to 130 
degrees in the right knee.  He had a negative McMurray's test 
and squatting was good.  The report contains a diagnosis of 
right knee patellofemoral pain syndrome.

A February 2004 VA joints examination report reflects that 
the veteran complained of right knee pain and stiffness but 
no swelling or instability.  He was not on any medication at 
that time and he stated that continued weight bearing 
aggravated his right knee pain.  He did not use an assistive 
device.  Physical examination showed right knee range of 
motion from zero to 115 degrees, at which point there was 
pain.  The report indicated that there was additional 
limitation of pain with repetitive use of the right knee.  
The examination report shows there was no edema or effusion 
of the right knee.  It was stable but with some mild guarding 
of movement.  There was no warmth of joint but the joint was 
tender in the anterior patellar border.  His gait was 
antalgic.  X-ray of his right knee was normal.

A private June 2004 examination report shows that the veteran 
complained of right knee pain but with activity only for 
which he took on over-the-counter pain medication.  The 
report reflects tenderness to palpation around the right 
patella femoral joint.  All muscle groups were within normal 
limits.

The September 2004 hearing transcript shows that the veteran 
testified that he sometimes used a bandage on his knee but he 
had never been prescribed a brace.  He stated that his job 
involved a lot of kneeling and walking which was painful on 
his knee.

The veteran's current 10 percent disability rating 
contemplates functional limitation manifested by flexion 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  A higher 20 percent disability rating is 
warranted for functional limitation manifested by limitation 
of range of motion to 30 degrees flexion.  Id.  

In determining the degree of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/ or incoordination, and the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The Board does recognize that 38 C.F.R. §§ 4.40 and 
4.45 are relevant in determining whether there is lost range 
of motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or misaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004).

Here, the September 2001 VA examination report reveals 
flexion to 130 degrees while the February 2004 VA examination 
report indicates flexion to 115 degrees.  The evidence of 
record clearly does not reveal a right knee range of motion, 
as limited by pain, which warrants a higher disability 
rating.  Nor does the veteran's right knee disability picture 
as a whole more closely approximate limitation of function 
that more closely approximates the criteria for a 20 percent 
disability picture.  While the objective evidence of record 
shows positive tenderness to palpation of right knee and 
subjective evidence of increased pain with prolonged walking 
and running, to include employment demands of kneeling and 
walking, this medical evidence clearly shows there was no 
edema or effusion of the right knee.  His gait was normal and 
he did not use an assistive device, nor had he been 
prescribed a new brace.  And while the February 2004 
examination report shows that the veteran had guarding of 
movement, this was described as mild and his right knee was 
objectively stable.  Accordingly, the Board concludes that 
the veteran does not have additional functional limitation 
upon use that more closely approximates limitation of range 
of motion to 30 degrees such that a disability rating in 
excess of 10 percent is warranted.  See 38 C.F.R. § 4.7 
(2004).

The Board notes that a separate disability rating for 
limitation of right knee extension is not warranted in the 
instant case.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  The 
objective evidence of record clearly shows that the veteran 
has normal (to zero degrees) extension of the right knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Furthermore, the veteran indicated he did not have swelling 
or instability of the right knee and the September 2002 VA 
examination report shows that McMurray's testing was 
negative.  Accordingly, a rating based on instability or 
subluxation is not warranted in the instant case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259 
(2004); but see 38 C.F.R. § 4.14 (2004).  The evidence of 
record does not reflect the veteran has ankylosis of his 
right knee, episodes of locking of the right knee with 
effusion, or removal of any cartilage such that application 
of Diagnostic Code 5256, 5258, or 5259, respectively, would 
be proper.

The Board has also considered the application of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, a review of the record does not reveal 
that the veteran's service-connected right knee disability 
picture has worsened such that he meets the criteria for a 
disability rating in excess of 10 percent at any point during 
the pendency of his appeal.  As such, a staged rating is not 
warranted in the instant case.  In short, the preponderance 
of the evidence is against the veteran's increased rating 
claim.  The Board notes that when the preponderance of the 
evidence is against a claim, the doctrine of reasonable doubt 
is not for application.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
veteran complains of increased pain in his right knee with 
repetitive use, his disability picture does not present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).




ORDER

An increased rating for low back strain is denied.

An increased rating for incomplete paralysis of the sciatic 
nerve of the right lower extremity is denied.

An increased rating for incomplete paralysis of the sciatic 
nerve of the left lower extremity is denied.

An increased rating for patellofemoral pain syndrome of the 
right knee is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



low back strain  Department of Veterans Affairs


